UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROMAN KITROSER,

                          Plaintiff,                 17 Civ. 4142 (KPF)
                                                      15 Cr. 19 (KPF)
                   -v.-
                                                   OPINION AND ORDER
UNITED STATES OF AMERICA,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Roman Kitroser brings this motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255. In November 2015, Kitroser

pleaded guilty to one count of conspiracy to distribute and to possess with the

intent to distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 846, for which he was sentenced principally to a term of 25

years’ imprisonment by this Court. In his § 2255 motion, Kitroser argues that

his prior counsel rendered ineffective assistance by failing to investigate

whether certain evidence that emerged after Kitroser’s guilty plea could have

supported a post-plea motion to suppress part or all of the Government’s

evidence against him. Because Kitroser has failed to show that: (i) such an

investigation would have led to a meritorious suppression motion, or (ii) he was

prejudiced by his counsel’s failure to make such a motion, his § 2255 motion is

denied.
                                     BACKGROUND 1

A.    Factual Background

      1.     The Commencement of the Investigation in 2012

      The DEA began investigating Roman Kitroser in 2012 for suspected

narcotics trafficking. (PSR ¶ 12). On July 11, 2012, Natisha Aponte, who had

been identified as Kitroser’s girlfriend, was stopped by law enforcement

authorities at John F. Kennedy International Airport while carrying $136,900

in cash in a vacuum-sealed pouch contained within her carry-on luggage. (Id.

at ¶ 13). Law enforcement officers seized the cash, and on July 16, 2012, a

narcotics-detecting canine alerted officers to the presence of narcotics with the

money. (Id.). Due to the fact that the investigation was ongoing, Aponte was

not arrested at that time. (Id.).

      2.     The Continuation of the Investigation in 2013

      In December 2013, employees of a car dealership in Brooklyn notified

local law enforcement authorities that they had received a package they

believed to contain drugs. (PSR ¶ 14). Upon arrival, agents opened the

package and discovered approximately three kilograms of heroin. (Id.). They

directed the employees of the dealership to alert them if and when someone

arrived to pick up the package. (Id.). Later that day, Aponte arrived at the car



1     All docket entries in this Opinion refer to the docket for United States v. Roman Kitroser,
      No. 15 Cr. 19 (KPF). For ease of reference, the Court refers to the parties’ briefing as
      follows: Kitroser’s memorandum supporting his motion is referred to as “Kitroser Br.”
      (Dkt. #140); the Government’s memorandum in opposition as “Gov’t Opp.” (Dkt. #143);
      and Kitroser’s reply as “Kitroser Reply” (Dkt. #148). In addition, the Court refers to
      Kitroser’s Presentence Investigation Report, which is maintained in a restricted format
      at docket entry #133, as “PSR.”

                                               2
dealership to pick up the package. (Id.). However, she became suspicious of

the employees’ efforts to stall her and left without the package. (Id.). Aponte

was then observed entering a vehicle that Kitroser was driving. Again, Aponte

was stopped by law enforcement authorities — this time with Kitroser — and

again she was permitted to leave. (Id.).

      3.     Kitroser’s Arrest in Late 2014

      The investigation into Kitroser’s narcotics-trafficking activities continued

into 2014. On approximately 20 different dates between November 2014 and

December 2014, DEA agents conducted surveillance of Kitroser in the vicinities

of his Brooklyn and Manhattan apartments. (PSR ¶ 16). On November 12,

2014, agents videotaped Kitroser at a Duane Reade pharmacy near his

Manhattan apartment, engaging in a drug transaction with two unidentified

individuals. (Id. at ¶ 17).

      On November 20, 2014, agents observed Kitroser attempt to mail a large

package; a canine later alerted agents to the detection of narcotics in the

package. (PSR ¶ 18). That same day, agents obtained a search warrant for the

package (the “November 2014 Warrant”), signed by then-United States

Magistrate Judge Ronald L. Ellis of this District; in executing the warrant,

agents recovered a speaker with a hidden compartment that contained

approximately $300,000 in cash. (Id.). An employee at the mail station where

Kitroser had attempted to mail the package told DEA agents that he knew

Kitroser as “John Mackley,” and, further, that Kitroser was a regular customer

who had sent 15 packages during the preceding 90 days. (Id. at ¶ 19).


                                           3
      Four days later, on November 24, 2014, Kitroser was intercepted on a

wiretap that was being administered in California by the DEA (the “California

Wiretap”), and that was intended to intercept the communications of members

of a drug-trafficking organization responsible for importing large quantities of

narcotics into the U.S. from Mexico. (PSR ¶ 20). In connection with that

investigation, the DEA had seized at least 403 pounds of cocaine, 230 pounds

of heroin, and 28 pounds of methamphetamine between May 12, 2014, and

October 28, 2014. (Id.). Kitroser was heard speaking with one of the targets of

the California investigation, who was receiving shipments of narcotics in the

Los Angeles area. (Id.). Kitroser engaged in multiple telephone calls with the

target, during which they discussed, among other things, the receipt and

transport of various packages and boxes. (Id.).

      On December 4, 2014, the Government obtained a warrant for Kitroser’s

geolocation information from then-United States Magistrate Judge Frank Maas

of this District. (Dkt. #140-6). The agent affidavit in support of the warrant

recited that there was probable cause to believe that the geolocation

information would lead to evidence of a narcotics conspiracy given the following

facts: (i) the DEA had been investigating Kitroser since 2012; (ii) an individual

had told law enforcement that on at least three occasions he had received

packages of cash from Kitroser for narcotics trafficking; (iii) law enforcement

had observed Kitroser attempt to mail a package that contained $500,000 in

cash in a speaker; (iv) a canine had alerted officers to the presence of controlled

substances in the package; (v) Kitroser had mailed 15 packages to California in

                                        4
the preceding 90 days using the name “John Mackley”; (vi) law enforcement

agents in California had observed a target of the California Wiretap

investigation pick up the packages shipped by Kitroser; (vii) that target had

been intercepted participating in several calls with Kitroser; and (viii) the DEA

now had recordings of the calls between Kitroser and the target discussing

mailing packages. (Id. at 4-7).

      That same day, the Government obtained a warrant for a GPS tracking

device for two of Kitroser’s vehicles from United States Magistrate Judge

Roanne Mann of the Eastern District of New York. (Dkt. #140-7). The agent

affidavit in support of this warrant recited that there was probable cause to

believe that GPS information would lead to evidence of a narcotics conspiracy

given the following facts: (i) an individual had told law enforcement that on at

least three occasions he had received packages of cash from Kitroser for

narcotics trafficking; (ii) law enforcement had observed Kitroser trade bags with

two men in the back of a drug store in Manhattan; (iii) Kitroser had attempted

to mail a package that contained $500,000 in cash in a speaker from a

Brooklyn mail station; (iv) a canine had alerted to the presence of controlled

substances in the package; (v) Kitroser had mailed 15 packages to California

from the Brooklyn mail station in the preceding 90 days using the name “John

Mackley”; and (vi) law enforcement agents in California had observed a target of

the California Wiretap investigation pick up certain packages shipped by

Kitroser. (Id. at 4-9).




                                        5
      On December 8, 2014, law enforcement agents identified a package

arriving from California that was intended for Kitroser. (PSR ¶ 22). After

obtaining a positive canine hit on the package and a search warrant, law

enforcement agents opened the package and discovered a speaker that

contained one kilogram of heroin and six kilograms of cocaine. (Id.). On

December 9, 2014, law enforcement agents observed what they believed to be a

drug transaction between Kitroser and another individual in the parking lot of

a Staples store in Brooklyn. (Id. at ¶ 23).

      On December 11, 2014, law enforcement agents again conducted

surveillance of Kitroser in the vicinity of his Brooklyn apartment. (PSR ¶ 25).

Kitroser was observed entering the residence and emerging with a bookbag,

which he put in the trunk of his car. (Id.). Kitroser drove a short distance, at

which point co-defendant Ronel Pierre approached Kitroser’s car carrying a

black bag. (Id.). Pierre entered the vehicle and handed the bag to Kitroser.

(Id.). Law enforcement agents approached the car and spoke with Kitroser and

Pierre. (Id.). Kitroser claimed that the car was not his and that the bags inside

did not belong to him. (Id.). Kitroser and Pierre were then arrested. (Id.). Law

enforcement agents subsequently found $67,995 in the bag delivered by Pierre

and two packages containing two kilograms of cocaine inside the bookbag

carried by Kitroser. (Id.).

      That day, Kitroser was arrested in this District along with Natisha

Aponte, Ronel Pierre, and Jessy Castillo. (Dkt. #3). Also on that day, United

States Magistrate Judge Vera Scanlon of the Eastern District of New York

                                        6
signed a search warrant for Kitroser’s Brooklyn apartment. (PSR ¶ 27). The

agent affidavit submitted in support of the warrant recited that there was

probable cause to believe that Kitroser kept narcotics and narcotics proceeds in

the apartment given the following facts: (i) Kitroser had attempted to mail a

package that contained $300,000 2 in cash in a speaker; (ii) a canine had

alerted officers to the presence of controlled substances in the package; and

(iii) law enforcement officers had arrested Kitroser with two bookbags in his

car, one containing large bundles of U.S. currency and another containing two

brick-shaped packages containing what appeared to be cocaine. (Dkt. #143-2

at 3-5).

      In executing the search warrant for Kitroser’s Brooklyn apartment, DEA

agents found, among other things, nine firearms, one of which showed evidence

of discharge and three of which appeared to be three machine-guns; two

silencers; high-ammunition magazines; approximately eight kilogram-sized

packages containing cocaine; two packages containing approximately two

kilograms of heroin; a large press used to form loose narcotics into kilogram-

sized bricks (i.e., a “kilo press”); bundles of U.S. currency totaling more than

$889,000; three money counters; approximately 21 cell phones; a laptop

computer that revealed that more than 140 UPS packages had been tracked



2     Specifically, the agent averred that “[u]pon execution of that search warrant, I and other
      law enforcement agents discovered approximately $500,000 in cash hidden inside of a
      speaker, which was, in turn, contained within the Box.” (Dkt. #143-2 at 3). The
      number “500,000” is crossed out and there is a handwritten mark above it stating
      “300,000.” (Id.). The references to $500,000 in the GPS and geolocation warrant
      applications appear to have been made in error.

                                              7
between California and New York, each of which weighed between nine and 60

pounds; and identification cards that displayed photographs of Kitroser, but

reflected different names. (PSR ¶ 27).

      The following day, December 12, 2014, United States Magistrate Judge

Gabriel W. Gorenstein of this District signed a search warrant for Kitroser’s

Manhattan apartment. (PSR ¶ 29). The agent affidavit submitted in support of

the warrant recited that there was probable cause to believe that Kitroser kept

narcotics and narcotics proceeds in that apartment given the following facts:

(i) Kitroser had been seen driving between and among his Manhattan

apartment, his Brooklyn apartment, and a mail station with cardboard boxes;

(ii) law enforcement officers had stopped Kitroser with two bookbags in his car,

one of which contained large bundles of U.S. currency and the other of which

contained two brick-shaped packages of what appeared to be cocaine; and

(iii) a search of Kitroser’s Brooklyn apartment had turned up six kilograms of

cocaine, receipts from UPS and FedEx stores, a kilo press, U.S. currency, and

guns. (Dkt. #143-4 at 3-6).

      During the execution of the search warrant at Kitroser’s Manhattan

apartment, agents found, among other items, three speaker boxes, each

containing seven kilograms of cocaine (for a total of 21 kilograms); a bag

containing 2.35 kilograms of marijuana; scales; a safe containing

approximately $55,000 in U.S. currency; a vacuum-sealed package containing

more than $100,000 in U.S. currency; ledgers containing tracking numbers for

packages; three money counters; electronics; and fake identification cards.

                                         8
(PSR ¶ 29). Using a key recovered during the execution of the residential

search warrants, law enforcement agents then opened a storage locker in

Brooklyn. (Id. at ¶ 30). Inside the locker, agents recovered a Louis Vuitton

purse that contained two hand grenades hidden inside two red cloth bags.

(Id.).

         On December 18, 2014, DEA agents executed a search warrant on 10

parcels intercepted in connection with the investigation. (PSR ¶ 31). The

parcels were addressed to various companies and individuals in New York City

and were sent from various individuals in California. (Id.). The packages were

determined to contain approximately 35 kilograms of cocaine, three kilograms

of heroin, and $1,001,265 in cash. (Id.).

B.       Procedural Background

         1.   The Complaint and the Indictment

         On December 12, 2014, the day after the arrests, the Government filed

Complaint No. 14 Mag. 2797, charging Kitroser, Aponte, Pierre, and Castillo

with conspiring to distribute and to possess with the intent to distribute

controlled substances (specifically, cocaine, heroin, and marijuana), in violation

of 21 U.S.C. § 846, and with using and carrying, or aiding and abetting the use

and possession of, firearms in connection with that conspiracy, in violation of

18 U.S.C. §§ 924(c) and 2. (Dkt. #1). Kitroser was represented at his

presentment by attorney James R. Froccaro, Esq.; attorneys Edward Palermo

and Sanford Talkin later entered notices of appearance, but the conduct about

which Kitroser now complains was undertaken by Froccaro. (Dkt. #2, 13, 17).


                                         9
      On January 13, 2015, a grand jury returned Indictment No. 15 Cr. 19,

charging Kitroser and his co-defendants with: (i) conspiring to distribute and to

possess with the intent to distribute controlled substances (specifically,

cocaine, heroin, and marijuana), in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A) and (D), and 846; and (ii) possession of a firearm during and in

relation to a drug trafficking crime, and aiding and abetting same, in violation

of 18 U.S.C. §§ 924(c) and 2. (Dkt. #14). Kitroser was arraigned on

January 16, 2015, and subsequent pretrial conferences were held with him on

March 13, 2015, and April 3, 2015. (Minute Entries).

      2.    The Motion to Suppress and the Scheduling of Trial

      On July 16, 2015, Kitroser submitted a motion to suppress any evidence

seized pursuant to the November 2014 Warrant, as well as the fruits of any

such evidence. (Dkt. #61). Kitroser argued that the warrant was based on a

purported canine alert that narcotics would be found inside the cardboard box,

but that after the warrant was issued and the search of the package

conducted, no controlled substances were found. (Id. at 6-7). After briefing

had concluded, and shortly before oral argument, Kitroser submitted a

“supplement” to his motion that raised additional factual and legal arguments.

(Dkt. #77). On October 16, 2015, the Court held oral argument on Kitroser’s

motion as supplemented. (Dkt. #83 (transcript of proceedings)). The Court

then denied the suppression motion via oral order. (Id. at 58:21-59:3).

      On October 21, 2015, the Government filed a prior felony information

against Kitroser pursuant to 21 U.S.C. § 851, which filing had the effect of

                                       10
doubling the otherwise-applicable mandatory minimum terms specified by 21

U.S.C. § 841(b)(1)(A). (Dkt. #79). The following day, the Court issued a

schedule for trial to begin on December 1, 2015. (Dkt. #80).

      3.     The Plea and Sentencing

      On November 2, 2015, Kitroser pleaded guilty pursuant to a plea

agreement with the Government to Count One of the Indictment, which

charged him with conspiracy to distribute and to possess with the intent to

distribute one kilogram and more of mixtures and substances containing a

detectable amount of heroin, five kilograms and more of mixtures and

substances containing a detectable amount of cocaine, and mixtures and

substances containing a detectable amount of marijuana. (See Dkt. #83). The

Government and Kitroser stipulated that, because of the weight of drugs

involved, the use of a firearm, the maintenance of a stash house, the

commission of the offense as part of a pattern of criminal conduct engaged in

as a livelihood, and Kitroser’s supervisory role in the charged conspiracy, the

adjusted offense level under the Guidelines was 42. (Dkt. #140-2 (“Plea

Agreement”) at 2-3; see also PSR ¶¶ 43-50). The Government agreed that a

two-level decrease would be appropriate if Kitroser continued to accept

responsibility, and that it would recommend a reduction of one additional level

for Kitroser’s provision of timely notice of his intention to plead guilty, for an

adjusted offense level of 39. (Plea Agreement 3; see also PSR ¶¶ 52-53). With a

Criminal History Category of III, Kitroser’s stipulated Guidelines range was 324

to 405 months’ imprisonment, with a mandatory minimum term of 240

                                         11
months’ imprisonment. (Plea Agreement 3-4; Dkt. #136 at 33:3-15). Of

potential significance to the instant motion, the Government agreed to move to

dismiss Count Two of the Indictment and agreed not to pursue further criminal

prosecution of Kitroser for “conspiring to distribute and possess with intent to

distribute cocaine, heroin, and marijuana from in or about December 2013

through on or about December 12, 2014.” (Plea Agreement 1, 2).

      At his plea allocution, Kitroser confirmed that he had discussed the

charges in the Indictment with his attorney and that he understood the

consequences of his plea. (Dkt. #87 (transcript of proceedings)). The Court

informed Kitroser that the maximum term of imprisonment for a guilty plea to

Count One of the Indictment was lifetime imprisonment and that the

mandatory minimum term was 20 years. (Id. at 18:22-19:4). Kitroser stated

that he understood the sentencing process and still wanted to enter a guilty

plea. (Id. at 21).

      A few weeks after Kitroser entered his guilty plea, in November and

December 2015, USA Today ran a series of articles under the heading

“America’s Wiretap Capital,” which articles contained information regarding the

Riverside County, California wiretap program. (See Dkt. #140-1). In relevant

part, the series detailed how Riverside County District Attorney Paul Zellerbach

had delegated authority — impermissibly, it was argued — to lower-level

lawyers within his office to review wiretap applications. (See id.). The articles

also discussed the disparity between the number of wiretaps authorized in




                                        12
Riverside County and those authorized in all other state and federal

jurisdictions.

      On June 6, 2016, the Court sentenced Kitroser principally to a term of

300 months’ imprisonment, which reflected a below-Guidelines sentence. (Dkt.

#136). In imposing sentence, the Court observed:

              What is useful in this process is hearing from those who
              know Mr. Kitroser outside of the criminal justice
              system. The letter from his son, the letter from his
              friend, Mr. Meringolo, the letter from his family
              members. Also in the probation report I see some
              evidence of legitimate employment.

              And then we have the countervailing factors. There is
              an awful lot of narcotics here. I will put the grenades to
              the side because I don’t know really what to do with
              them. The guns and the silencers were significant
              enough. The sheer amount of narcotics proceeds
              dwarfs any case I’ve had as a judge. And when you look
              at things that folks say [may] 3 be accurate predictors or
              proxies for culpability, they are all here. There is a prior
              conviction, there is substantial jail time on narcotics
              charges, which itself … was the product of a four-year
              involvement in a narcotics conspiracy, and where there
              was criminal conduct while on pretrial release.

(Id. at 34:1-16). Neither Kitroser nor the Government appealed from the

sentence. 4

      On June 2, 2017, Kitroser, represented by new counsel, filed a motion

pursuant to 28 U.S.C. § 2255 to vacate his conviction on the grounds that his



3     The transcript reflects “may not,” but the Court is confident that it said “may,”
      particularly given the remainder of the paragraph.
4     Kitroser’s Plea Agreement with the Government contained a waiver of his right to appeal
      or collaterally challenge any sentence of imprisonment within or below the parties’
      stipulated Guidelines range. (Dkt. #87 at 26:6-16). There was, however, a carveout to
      that waiver for claims of ineffective assistance of counsel.

                                              13
prior counsel had been ineffective in failing to investigate the Riverside County

information. (Dkt. #140). The Government filed a brief in opposition on July

26, 2017. (Dkt. #143). On September 24, 2017, Kitroser filed a brief and

affidavit in reply to the Government’s opposition. (Dkt. #148, 149).

                                  DISCUSSION

A.    Applicable Law

      1.    Motions Under § 2255

      A prisoner in federal custody may seek to have his sentence vacated, set

aside, or corrected on the grounds that it “was imposed in violation of the

Constitution or laws of the United States, or that the [trial] court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack[.]” 28

U.S.C. § 2255(a). However, the grounds for such a collateral attack under

Section 2255 are much more limited than those available on a direct appeal.

See United States v. Addonizio, 442 U.S. 178, 185 (1979). Relief may lie “only

for a constitutional error, a lack of jurisdiction in the sentencing court, or an

error of law or fact that constitutes ‘a fundamental defect which inherently

results in a complete miscarriage of justice.’” United States v. Bokun, 73 F.3d

8, 12 (2d Cir. 1995) (quoting Hill v. United States, 368 U.S. 424, 428 (1962));

accord Cuoco v. United States, 208 F.3d 27, 30 (2d Cir. 2000).

      Generally speaking, a § 2255 motion requires a hearing unless files and

records conclusively show that the prisoner is entitled to no relief. See 28

U.S.C. § 2255(b); see also Machibroda v. United States, 368 U.S. 487, 494


                                        14
(1962); Pham v. United States, 317 F.3d 178, 184 (2d Cir. 2003). No hearing is

required, however, where the movant’s allegations are “vague, conclusory, or

palpably incredible.” Machibroda, 368 U.S. at 495. To warrant a hearing, the

movant “must set forth specific facts supported by competent evidence, raising

detailed and controverted issues of fact that, if proved at a hearing, would

entitle him to relief.” Gonzalez v. United States, 722 F.3d 118, 131 (2d Cir.

2013). Significantly, however, a district court retains discretion when

determining whether to hold a hearing, and may elect to investigate facts

outside the record without the personal presence of the movant. See

Machibroda, 368 U.S. at 495; see also, e.g., Chang v. United States, 250 F.3d

79, 85-86 (2d Cir. 2001).

      2.    Ineffectiveness Claims on Collateral Review

      One potential basis for relief under § 2255 occurs when a defendant has

received the ineffective assistance of counsel. A defendant in criminal

proceedings has a right under the Sixth Amendment to effective assistance

from his attorney at all critical stages in the proceedings; this includes entry of

a guilty plea, see, e.g., Hill v. Lockhart, 474 U.S. 52, 58 (1985), and sentencing,

see, e.g., Glover v. United States, 531 U.S. 198, 202-04 (2001).

      In order to succeed on a claim of ineffective assistance of counsel, a

movant must meet the two-pronged test established by Strickland v.

Washington, 466 U.S. 668 (1984). First, the movant must show that his

counsel’s representation was deficient, falling below the objective standard of

reasonableness. See id. at 687-88. During this first step, the standard of

                                        15
review is highly deferential and includes “a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.” Id.

at 689. The Second Circuit has made clear that an attorney does not provide

ineffective assistance by failing to raise frivolous arguments, even where

requested by a client. See, e.g., Weingarten v. United States, 865 F.3d 48, 53

(2d Cir. 2017).

      Next, the movant must establish that his counsel’s errors resulted in

actual prejudice. See Strickland, 466 U.S. at 694. A movant satisfies this

second prong by proving that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. In the specific context of guilty pleas, the prejudice analysis

“focuses on whether counsel's constitutionally ineffective performance affected

the outcome of the plea process. In other words, in order to satisfy the

‘prejudice’ requirement, the defendant must show that there is a reasonable

probability that, but for counsel's errors, he would not have pleaded guilty and

would have insisted on going to trial.” Hill, 474 U.S. at 59.

      A court is not required to conduct a Strickland inquiry in any particular

order. See Strickland, 466 U.S. at 697. If the defendant does not successfully

establish either the performance prong or the prejudice prong, the entire claim

fails, and the remaining, unaddressed step becomes moot. See id.

      3.    Post-Plea Motions to Suppress

      In order to make a showing of ineffective assistance of counsel based on

the failure to make a suppression motion, the putative motion must be shown

                                        16
to be meritorious, and there must be a reasonable probability that the verdict

would have been different if the evidence had been suppressed. See United

States v. Matos, 905 F.2d 30, 32 (2d Cir. 1990); Kimmelman v. Morrison, 477

U.S. 365, 375 (1986); accord United States v. Tisdale, 195 F.3d 70, 71 (2d Cir.

1999).

      Kitroser acknowledges that the information on which his § 2255 motion

is based became known only after his guilty plea. Under Federal Rule of

Criminal Procedure 11, Kitroser would therefore have had to show “a fair and

just reason for requesting the withdrawal” of the plea. Fed. R. Crim. P. 11(d).

In addition, under Federal Rule of Criminal Procedure 12, Kitroser would have

had to show “good cause” for failing to file a timely suppression motion. Fed.

R. Crim. P. 12(b)(3), (c)(3). The Court considers Kitroser’s arguments with

these standards in mind.

B.    Kitroser’s Prior Counsel Did Not Render Ineffective Assistance

      1.    The Putative Suppression Motion Would Not Have Been
            Meritorious

      In his motion, Kitroser asserts that the California Wiretap was illegal

and, more importantly, that prior counsel James Froccaro was ineffective in

failing to investigate the Wiretap for two separate reasons: (i) investigation

would have resulted in a meritorious suppression motion and a basis to

withdraw Kitroser’s guilty plea, and (ii) investigation would have revealed that

the prosecutors in this case and the California case omitted material

information from several warrant applications, in violation of Franks v.

Delaware, 438 U.S. 154 (1978), which would have provided a separate basis for

                                        17
withdrawal of the guilty plea. As set forth in the remainder of this Opinion,

these arguments lack merit.

      1.    Kitroser Has Not Demonstrated a Basis to Suppress the
            California Wiretap or Its Fruits

            a.    Motions to Suppress Under Title III

      Kitroser relies heavily on California law to support his ineffectiveness

arguments. However, the law is clear that the admissibility of wiretap evidence

in a federal prosecution is properly evaluated using federal standards. See

United States v. Miller, 116 F.3d 641, 661 (2d Cir. 1997).

      Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18

U.S.C. §§ 2510-2522, specifies the minimum requirements for obtaining

judicial authorization to intercept wire, oral, or electronic communications.

Generally speaking, Title III requires a wiretap applicant, upon oath or

affirmation, see id. § 2518(1), to provide “full and complete statement[s]” both

as to probable cause for such interceptions and as to the need to use such

methods, id. § 2518(1)(b) and (c). See generally United States v. Lambus, 897

F.3d 368, 393 (2d Cir. 2018).

      Title III contains its own exclusionary provision. In particular, it permits

an “aggrieved person” to move

            to suppress the contents of any wire or oral
            communication intercepted ... or evidence derived
            therefrom, on the grounds that (i) the communication
            was unlawfully intercepted; (ii) the order of
            authorization or approval under which it was
            intercepted is insufficient on its face; or (iii) the
            interception was not made in conformity with the order
            of authorization or approval.


                                       18
18 U.S.C. § 2518(10)(a).

      Both constitutional and statutory violations may result in suppression

under § 2518(10)(a)(i). United States v. Giordano, 416 U.S. 505, 527-28 (1974).

That said, not “every failure to comply fully with any requirement provided in

Title III would render the interception of wire or oral communications

‘unlawful.’” United States v. Chavez, 416 U.S. 562, 574-75 (1974) (holding that

misidentification of the official authorizing a wiretap application did not require

suppression of wiretap evidence under § 2518(10)(a)(i) when the application

was authorized by an appropriate official). Rather, “Congress intended to

require suppression where there is failure to satisfy any of those statutory

requirements that directly and substantially implement the congressional

intention to limit the use of intercept procedures to those situations clearly

calling for employment of this extraordinary investigative device.” Giordano,

416 U.S. at 527.

      Wiretap evidence must be suppressed when provisions that are “intended

to play a central role in the statutory scheme” are violated. Giordano, 416 U.S.

at 528; accord United States v. Donovan, 429 U.S. 413, 433-34 (1977).

Conversely, “[a] technical defect ... is insufficient grounds to warrant

suppression.” United States v. Garcia, No. 04 Cr. 603 (HB), 2005 WL 589627,

at *5 (S.D.N.Y. Mar. 14, 2005) (citing United States v. Radcliff, 331 F.3d 1153

(10th Cir. 2003)). “The thrust of Giordano and Chavez is that only the violation

of a sufficiently important statutory provision will render an interception

‘unlawful’ under § 2518(10)(a)(i).” United States v. Simels, No. 08 Cr. 640 (JG),

                                        19
2009 WL 1924746, at *10 (E.D.N.Y. July 2, 2009); see also Lambus, 897 F.3d

at 395-96 (rejecting district court conclusion that defects in the wiretap

application had to be “inadvertent”; reversing suppression of wiretaps based on

failure to disclose prior authorizations).

             b.    Kitroser Has Not Identified a Basis for Suppression

      Despite the fact that federal law governs any exclusionary analysis,

Kitroser leans heavily into his argument that California law was violated, and

that such violation merited suppression of the evidence against him. The

Court need not conclude that the putative violation of California law discussed

in this section would merit suppression under the federal standard. That is

because Kitroser has fallen at the antecedent hurdle of demonstrating that the

California Wiretap violated California law.

      Kitroser’s illegality argument is premised on the fact that the application

for the wiretap (the “California Wiretap Application”) was not signed by Paul

Zellerbach, then the District Attorney of Riverside County, but by Assistant

District Attorney Creg G. Datig. Kitroser argues that this delegation violated

California Penal Code § 629.50, which requires the District Attorney to apply

for all wiretap orders, unless an assistant district attorney has been designated

to act as the district attorney in the District Attorney’s absence.

      In United States v. Perez-Valencia, 727 F.3d 852, 855 (9th Cir. 2013), the

Ninth Circuit explained “that ‘the’ attorney designated to act in the district

attorney’s absence — as § 629.50 specifies — must be acting in the district

attorney’s absence not just as an assistant district attorney designated with the

                                         20
limited authority to apply for a wiretap order, but as an assistant district

attorney duly designated to act for all purposes as the district attorney of the

political subdivision in question.” Ultimately, that Court remanded the matter

to the district court for further development of the record regarding whether the

assistant district attorney at issue was duly acting for all purposes as the

principal prosecuting attorney of the county where the wiretap was authorized,

because the district attorney’s memo merely stated that certain assistants were

designated “to act in [his] absence.” Id. at 854-55. 5

      Here, the very memo that Kitroser cites in support of his argument

makes plain that Zellerbach did delegate his authority to Datig “to make all

decisions necessary to the administration of the District Attorney’s Office” in

Zellerbach’s absence. (Dkt. #140-3). This memo suffices to show that Datig

was authorized not merely to apply for wiretap applications, but also to act

with the full scope of authority of the District Attorney in Zellerbach’s absence.

Thus, Zellerbach’s delegation to Datig was not per se impermissible.

      Recognizing as much, Kitroser argues that, because nothing in the

California Wiretap indicates that Zellerbach was absent or otherwise

unavailable on the day the California Wiretap was signed, the Court should

infer that Zellerbach was present, and thus that Datig’s signature on the

California Wiretap Application is illegal. (See Kitroser Br. 11 (“But nothing in


5     On remand, the district court concluded that the Assistant District Attorney who
      submitted the wiretap application was the only person authorized to do so and had
      authority to exercise all the powers of the office. The resulting denial of the defendant’s
      suppression motion was then upheld by the Ninth Circuit. See United States v. Perez-
      Valencia, 744 F.3d 600, 603 (9th Cir. 2014).

                                              21
the Nov. 2014 wiretap application indicates that Zellerbach was absent or

otherwise unavailable of the day of submission.”)). However, Kitroser’s

insinuation that Zellerbach was likely present on the day that Datig applied for

the warrant is not enough to convince the Court that the wiretap was obtained

illegally. See Nardone v. United States, 308 U.S. 338, 342 (1939) (“The burden

is, of course, on the accused in the first instance to prove to the trial court’s

satisfaction that wire-tapping was unlawfully employed.”). Indeed, the

affirmation of Deputy District Attorney Deena Bennett suggests that Datig was

duly authorized to sign the California Wiretap Application. (Dkt. #140-4).

While acknowledging that Zellerbach’s contemporaneous records were

inadequate to resolve the issue, Bennett convincingly explains why Zellerbach

would not have been present — his recent election loss, which left him a

proverbial “lame duck” through January 2015. (Id. at ¶¶ 2-3, 6; see also id. at

¶¶ 13-14 (explaining the geographical expanse of Riverside County and the

constant physical location for the designated judicial officer)). On this record,

the Court cannot conclude that there was a violation of § 629.50 or, by

extension, that a meritorious suppression motion could have been made on

this basis.

      Other district courts have concluded similarly. In United States v. Ruiz,

No. 09 Cr. 719 (DAB), 2010 WL 4840055, at *5 (S.D.N.Y. Nov. 19, 2010), the

defendant who was recorded on a wiretap applied for by a subordinate of the

Riverside County District Attorney, argued that without evidence of the District

Attorney’s absence, the subordinate’s signature could not be accepted and

                                         22
therefore the warrant application violated state law. A sister court in this

District rejected this argument, noting that while the Government offered no

proof that the District Attorney was absent, the defendant bore the burden to

show that the warrant applicant abused his authority. Id. (citing United States

v. Terry, 702 F.2d 299, 310-11 (2d Cir. 1983) (holding that a designated official

is “presumed to have properly exercised” the power to apply for a wiretap

“unless the defendants offer evidence, apart from mere conjecture or

speculation, to rebut this presumption”)). Similarly, the allegations in the USA

Today series, while potentially troubling, do not show that Zellerbach was

actually present and available on the date that Datig signed the California

Wiretap. Nor would the series have provided Kitroser’s prior counsel with the

ability to obtain information on Zellerbach’s whereabouts on the date in

question.

      In United States v. Mattingly, No. 15 Cr. 99 (DJH), 2016 WL 3670828, at

*5 (W.D. Ky. July 1, 2016), a second court denied a suppression motion based

on the same arguments made here. In Mattingly, the defendant argued that

several wiretaps signed by assistant district attorneys in Riverside County,

including one signed by Datig pursuant to delegation from Zellerbach, were

illegal. Id. The defendant offered no evidence that Zellerbach was present

when the wiretaps were authorized; instead, like Kitroser, he pointed to the

USA Today articles, and urged the court to infer that Zellerbach had improperly

designated his wiretap authority on a permanent basis. Id. at *6. The

Mattingly court rejected this argument, concluding that the USA Today articles

                                       23
did not show that Zellerbach was actually present and available on the dates of

the wiretap applications at issue, or that his designation of authority under

§ 690.50 was otherwise unlawful. Id. The court also explained that “statistics

regarding the total number of wiretaps applied for by the Riverside County DA’s

office in 2014 [did not] provide information relevant to this particular case.” Id.

Since it was Mattingly’s burden to show that the wiretap application was

invalid, and he offered only mere speculation that Zellerbach was in fact

available, the court concluded that suppression was not warranted on the

ground that the wiretaps were improperly authorized. Id. at *7.

      Had Kitroser’s counsel moved to suppress evidence obtained from the

California Wiretap, he would have faced the same obstacles that Ruiz and

Mattingly faced in proving that the District Attorney was not absent at the time

that the warrants were approved. Given such obstacles, Kitroser’s counsel

would have been reasonable in concluding that it was not advisable for his

client to attempt to file a suppression motion on this basis or to attempt to

withdraw his plea.

            c.     Kitroser Was Not Prejudiced by His Counsel’s Failure to
                   Make a Suppression Motion

      Even if Kitroser’s attorney could have shown that the California Wiretap

was obtained illegally, he would have faced another obstacle in showing that

the Government’s trove of physical evidence against him — including large

quantities of drugs, drug paraphernalia, cash, guns, and other weapons — was

derived from that wiretap and should be suppressed. Since even a successful

suppression motion would have suppressed little, if any, of the evidence
                                        24
against Kitroser, his attorney did not provide ineffective assistance in failing to

make such a motion, and Kitroser was not prejudiced by the failure to make

such a motion.

      The exclusionary rule’s application has been restricted to those instances

where its remedial objectives are thought most efficaciously served. See United

States v. Awadallah, 349 F.3d 42, 72 (2d Cir. 2003). “Any extension of the rule

beyond its core application — normally, barring use of the illegally seized items

as affirmative evidence in the trial of the matter for which the search was

conducted — must be justified by balancing the additional marginal deterrence

of the extension against the cost to the public interest of further impairing the

pursuit of truth.” Id.; cf. United States v. Ganias, 824 F.3d 199, 209 (2d Cir.

2016) (en banc) (discussing good faith exception to Fourth Amendment

exclusionary rule).

      The fruit of the poisonous true doctrine requires the exclusion of the

fruits of illegally obtained evidence, unless “granting establishment of the

primary illegality, the evidence to which instant objection is made has been

come at ... by means sufficiently distinguishable to be purged of the primary

taint.” Wong Sun v. United States, 371 U.S. 471, 488 (1963). This principle

has resulted in considerable latitude in the application of the exclusionary rule

in the Fourth Amendment context. Even where there has been misconduct on

the part of law enforcement, the exclusionary rule allows the receipt of evidence

that the Government inevitably would have discovered legally in any case, as




                                        25
well as evidence that is sufficiently attenuated from the illegal government

action. See id. at 487-88

      Kitroser argues that all of the evidence obtained by the Government after

the California Wiretap was issued on November 20, 2014, would have been

suppressed as fruits of the poisonous tree. (Kitroser Br. 14-15). He is wrong.

To begin, Kitroser was not picked up on the California Wiretap until

November 24, 2014, and he would thus have been unable to demonstrate that

evidence obtained by the Government before that date was tainted. By that

time, the Government was two years into its investigation of Kitroser, and had

amassed a significant amount of evidence. Among other things, the DEA had

(i) observed Kitroser’s girlfriend (who had earlier been stopped with $136,000 in

cash at JFK) attempt to pick up a package containing three kilograms of heroin

in his presence; (ii) observed Kitroser engage in a drug transaction at a Duane

Reade pharmacy; (iii) observed Kitroser attempt to ship a package containing

$300,000 hidden in a speaker; (iv) learned that Kitroser had been regularly

shipping packages under a fake name; and (v) been in contact with a co-

conspirator of Kitroser who told them specifically that Kitroser had sent him

packages containing money from narcotics trafficking. (Gov’t Opp., Ex. 1 at 3).

Even if a suppression motion had been made, Kitroser would not have been

able to show that the California Wiretap had any bearing on this evidence.

      Further, Kitroser’s arguments about why the evidence obtained after

November 24, 2014, was tainted by the California Wiretap are unpersuasive.

Kitroser claims, in conclusory fashion, that “because much of the proof against

                                       26
Kitroser appears to derive, directly and indirectly, from the initial geolocation

and GPS warrants there is ‘reasonable probability’ that the Court — upon

proper motion — would have held it inadmissible fruit of the infirm Riverside

tap, quashing the plea accordingly.” (Kitroser Br. 15). On the contrary, there

are several reasons why it is unlikely that the Court would have found all of the

evidence post-dating the California Wiretap to have been inadmissible fruit.

      Of note, neither the application for the GPS warrant nor the application

for the geolocation warrant relies solely on evidence obtained through the

California Wiretap to establish probable cause. Both warrant applications

recite other evidence the Government had obtained on Kitroser long before he

was intercepted on the California Wiretap. Thus, the result of suppressing the

California Wiretap evidence would not have automatically resulted in

suppression of the evidence derived from the GPS and geolocation warrants.

Evidence is not excluded as fruit of the poisonous tree unless the illegality is at

least the but-for cause of the discovery of the evidence. Segura v. United

States, 468 U.S. 796, 815 (1984). Given all of the facts establishing probable

cause in the warrant applications, it cannot be said that the evidence obtained

from the California Warrant was the but-for cause of the discovery of evidence

obtained from those warrants.

      2.    Kitroser Was Not Prejudiced by Prior Counsel’s Failure to Seek
            a Franks Hearing

      As a fallback position, Kitroser argues that investigation of the California

Wiretap and its Application by his prior counsel would have allowed him to

challenge that warrant, as well as the GPS and geolocation warrants, in a
                                        27
hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978). In Franks, the

Supreme Court held that, despite the “presumption of validity with respect to

the affidavit supporting [a] search warrant,” a defendant can challenge an

affidavit “where the defendant makes a substantial preliminary showing that a

false statement knowingly and intentionally, or with reckless disregard for the

truth, was included by the affiant in the warrant affidavit, and if the allegedly

false statement is necessary to the finding of probable cause.” Id. at 155-56.

      The Second Circuit has provided extensive guidance to district courts

conducting a Franks analysis in United States v. Rajaratnam, 719 F.3d 139 (2d

Cir. 2013), and for this reason, this Court quotes at length from that opinion:

            “[T]o suppress evidence obtained pursuant to an
            affidavit containing erroneous information, the
            defendant must show that: (1) the claimed inaccuracies
            or omissions are the result of the affiant’s deliberate
            falsehood or reckless disregard for the truth; and (2) the
            alleged falsehoods or omissions were necessary to the
            [issuing] judge’s probable cause [or necessity] finding.”
            United States v. Canfield, 212 F.3d 713, 717-18 (2d Cir.
            2000) (internal quotation marks omitted); see also
            United States v. Awadallah, 349 F.3d 42, 64 (2d Cir.
            2003) (noting that “[i]n order to invoke the Franks
            doctrine, [a defendant] must show that there were
            intentional and material misrepresentations or
            omissions in [the] warrant affidavit.” (emphases
            supplied)).

            To determine whether misstatements are “material,” a
            court must “set[ ] aside the falsehoods” in the
            application, United States v. Coreas, 419 F.3d 151, 155
            (2d Cir. 2005), and determine “[w]hether the untainted
            portions [of the application] suffice to support a
            probable cause [or necessity] finding,” United States v.
            Nanni, 59 F.3d 1425, 1433 (2d Cir. 1995). If the
            untainted portions of the application are sufficient to
            support the probable cause or necessity findings, then


                                        28
             the misstatements are not “material” and suppression
             is not required.

             Although omissions “are governed by the same rules” as
             misstatements, United States v. Ferguson, 758 F.2d
             843, 848 (2d Cir. 1985), “the literal Franks approach
             [does not] seem[ ] adequate because, by their nature,
             omissions cannot be deleted”; therefore “[a] better
             approach ... would be to ... insert the omitted truths
             revealed at the suppression hearing,” United States v.
             Ippolito, 774 F.2d 1482, 1487 n.1 (9th Cir. 1985).
             Accordingly, we have held that “[t]he ultimate inquiry is
             whether, after putting aside erroneous information and
             [correcting] material omissions, there remains a residue
             of independent and lawful information sufficient to
             support [a finding of] probable cause [or necessity].”
             Canfield, 212 F.3d at 718 (internal quotation marks
             omitted); see also United States v. Martin, 615 F.2d 318,
             328 (5th Cir. 1980) (“[W]e [are] required to determine
             whether, if the omitted material had been included in
             the affidavit, the affidavit would still establish probable
             cause [or necessity].... If it would not, we would be
             required to void the warrant and suppress the evidence
             seized pursuant to it.”).

Id. at 146; accord United States v. Long, 678 F. App’x 31, 34 (2d Cir. 2017)

(summary order), as amended (Feb. 3, 2017).

      Kitroser argues that the USA Today series offers information sufficient to

make a “substantial preliminary showing” that — even if the California Wiretap

Application were compliant with the relevant law — the applicants for the

California Wiretap Application, the geolocation warrant, and the GPS warrant

strategically withheld two integral facts: (i) Zellerbach had abdicated his

wiretap authority and (ii) he did so to shirk political responsibility for

constitutional violations. (Kitroser Br. 16). But these are conclusory

allegations, which do not suffice to prove, or even merit an evidentiary hearing,



                                         29
as to the proffered facts. The record before the Court, even with the inclusion

of the USA Today series, offers no substantiation for either point.

      Further, Kitroser’s conclusory assertions do not show that the agents

who applied for the three warrants knew, intended, or were even reckless in

omitting the proffered information regarding Zellerbach. Beginning with the

California Wiretap, the Court observes a circularity to Kitroser’s argument that

a legally compliant wiretap application (which this Court finds the California

Wiretap Application to be) would nonetheless be constitutionally or statutorily

infirm for reciting that the District Attorney had delegated his authority as

California law permits, while failing to recite that this delegation was an

“abdication” of responsibility undertaken to “shirk” constitutional violations.

On this point, Kitroser’s citations to the district court opinion in Mattingly,

2016 WL 3670828, at *5-6, are misleading, as they do not reflect the findings

of the district court, but rather the findings of another court with a different

factual record.

      Turning next to the SDNY geolocation and GPS warrants, the relevant

applications underscore the limits of the affiant’s involvement in the California

investigation, and the concomitant overreach of Kitroser’s argument of joint

investigation. (See Kitroser Br. 16). The DEA agent affiant, Anthony Scotto,

relates only that he had discussions with law enforcement agents in California

and obtained from them recordings and line sheets from telephone calls,

including calls with a person Scotto believed to be Kitroser. (See Dkt. #140-6

at 6-7; Dkt. #140-7 at 8). The warrant applications do not indicate that Scotto

                                        30
was aware of the circumstances surrounding the California agents’ obtaining of

the California Wiretap, and the USA Today series, which might have put Scotto

on notice, was not published until a year after all of these warrants were

issued.

      In any event, omission of the proffered information regarding Zellerbach

would not have affected the judges’ findings of probable cause. Using the

standards identified by the Second Circuit, this Court can confidently conclude

that “putting aside erroneous information and [correcting] material omissions,

there remains a residue of independent and lawful information sufficient to

support [a finding of] probable cause.” Canfield, 212 F.3d at 718. The

California Wiretap Application was supported by a 63-page affidavit (Dkt. #140-

5), in which the agent painstakingly detailed efforts undertaken in 2013 and

2014 to investigate a wide-ranging narcotics-trafficking conspiracy, including

(i) law enforcement seizures of hundreds of pounds of controlled substances

between May and October 2014; (ii) communications intercepted pursuant to

other, unchallenged wiretap orders; (iii) the analysis of toll records; (iv) physical

surveillance in 2013 and 2014, including surveillance of criminal activity in

Riverside County; and (v) the execution of search warrants at locations

associated with the target subjects of the application. Put simply, abundant

evidence existed for the grant of the California Wiretap Application.

      Information obtained from the California Wiretap was far less important

to the findings of probable cause for the geolocation and GPS warrants in this

District. These applications focused on evidence of Kitroser’s criminal conduct

                                         31
obtained well prior to Kitroser’s interception on the California Wiretap,

including evidence that: (i) the DEA had been investigating Kitroser since 2012;

(ii) an individual had told law enforcement that on at least three occasions he

had received packages from Kitroser containing narcotics proceeds; (iii) law

enforcement had observed Kitroser attempt to mail a package that contained

$300,000 in cash in a speaker; (iv) a canine had alerted officers to the presence

of controlled substances in the package; and (v) Kitroser had mailed 15

packages in the preceding 90 days using the name “John Mackley.” (Dkt.

#140-6 at 4-6). That evidence alone suffices to establishes probable cause that

Kitroser was involved in narcotics trafficking, and would support the issuance

of each of the warrants. See United States v. Martin, 426 F.3d 68, 76 (2d Cir.

2005) (stating that probable cause is a common-sense test; an affidavit in

support of a search warrant need only establish that there is a fair probability

that contraband or evidence of a crime will be found in a particular place).

      The evidence that the Government obtained from the search of Kitroser’s

apartments is even further attenuated from the California Wiretap, inasmuch

as it was obtained pursuant to search warrants that made no mention of the

California Wiretap. The Magistrate Judges who signed the search warrants for

Kitroser’s Manhattan and Brooklyn apartments found probable cause to believe

that Kitroser was involved in narcotics distribution from the other evidence

obtained during the agents’ two-year investigation. And the results of those

residential search warrants included machine guns, grenades, silencers, tens




                                       32
of kilograms of cocaine, kilograms of heroin, kilograms of marijuana, and U.S.

currency totaling over $1 million. (PSR ¶¶ 27-30).

      For all of these reasons, whether couched as a violation of Title III or of

Franks, Kitroser could not have made a meritorious suppression motion had

his prior counsel investigated the substance of the USA Today series.

Therefore, Kitroser was not prejudiced by his counsel’s failure to investigate or

to make a motion to suppress or to withdraw his plea, and his counsel’s

representation did not constitute ineffective assistance.

C.    Kitroser Would Not Have Obtained a More Favorable Result by
      Withdrawing His Plea

      To review, a movant raising a claim of ineffectiveness under § 2255 who

has been convicted based on a plea of guilty is typically required to aver that,

“but for counsel's errors, he would not have pleaded guilty and would have

insisted on going to trial.” Hill, 474 U.S. at 59. Kitroser does not do that, but

rather avers that had he known that the Government’s evidence against him

resulted from an improperly obtained wiretap warrant, he would have

instructed his prior counsel attorney to move to withdraw his plea and seek

suppression of the wiretap evidence and its fruits. (Dkt. #148-1 at ¶ 9).

      The Court has reviewed with great care Kitroser’s factual and legal

contentions. As explained in the preceding section, the Court is confident that

there was no meritorious suppression motion to be made on the record

presented to it here. Given that fact, there is little chance that Kitroser would

have fared well at a trial that would have included intercepted

communications, video surveillance, a cooperating witness, and a surfeit of
                                        33
physical evidence. Conversely, given this backdrop, prior counsel obtained for

Kitroser a favorable plea offer — one that foreclosed the possibility of a

mandatory consecutive term of at least five years’ imprisonment under 18

U.S.C. § 924(c)(1), prevented the Government from filing a superseding

charging instrument that would have referenced the hand grenades (which

would have prompted a higher mandatory consecutive term), and allowed

Kitroser both a three-level reduction for acceptance of responsibility and the

ability to argue for (and receive) a below-Guidelines sentence. There is no

reasonable probability that had Kitroser withdrawn his guilty plea and pursued

a motion to suppress the California Wiretap, he would have received a result

more favorable than the below-Guidelines sentence that resulted from his plea

deal. Kitroser’s counsel was not ineffective in realizing that this was the case

and in refraining to take an action (withdrawal of the plea) which would very

likely have resulted in a materially worse outcome for Kitroser.

                                  CONCLUSION

      In connection with this motion, this Court received a private letter from

Roman Kitroser, building upon themes discussed at his sentencing and

providing information concerning both the lessons he has learned as a result of

this prosecution and his abiding hope that his young son chooses a different

path. The undersigned is gratified to receive the letter, and was deeply moved

by its contents.

      The fact remains that Kitroser has not identified a basis to vacate his

prior conviction or sentence. The arguments he now makes studiously avoid


                                        34
reference to the two years’ worth of investigative efforts undertaken

independently of the California Wiretap. Separately, however much Kitroser

has grown while incarcerated, the fact remains that his involvement in

narcotics trafficking was more widespread, and carried greater risks to co-

conspirators and to the public, than any other narcotics defendant the Court

has sentenced. The Court’s below-Guidelines sentence adequately balanced

the danger (from both the narcotics and the weapons) caused by Kitroser and

the possibility of his reform. The Court sees no basis in the law to disturb that

sentence.

      Kitroser’s motion under 28 U.S.C. § 2255 is DENIED. A certificate of

appealability shall be not granted, because Kitroser has not made a substantial

showing of a denial of a federal right and appellate review is, therefore, not

warranted. Hoffler v. Bezio, 726 F.3d 144, 154 (2d Cir. 2013); Tankleff v.

Senkowski, 135 F.3d 235, 241 (2d Cir. 1998).

      The Clerk of Court directed to terminate all pending motions, adjourn all

remaining dates and close this case.

      SO ORDERED.

Dated:      October 22, 2019
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        35
